Exhibit 10.56

 

TAX INDEMNIFICATION AGREEMENT

 

TAX INDEMNIFICATION AGREEMENT, dated as of December 17, 2004 and effective as of
the closing of the Restructuring (as defined herein) (the “Agreement”), among
Las Vegas Sands, Inc., a Nevada corporation (the “Company”), the persons listed
on Schedule A attached hereto (individually, a “Stockholder” and, collectively,
the “Stockholders”), and, solely for purposes of being bound by Section 3.1
hereof, Las Vegas Sands Corp, a Nevada corporation (“Holdco”), the Venetian
Casino Resort, LLC (the “Venetian”), and Interface Group Holding Company, Inc.
(“Interface”).

 

WHEREAS, the Company holds 100% of the outstanding common interests in the
Venetian, and Interface holds 100% of the outstanding preferred interest in the
Venetian;

 

WHEREAS, the Company is and has been an “S corporation” (as defined herein)
since April 29, 1988;

 

WHEREAS, it is anticipated that the Company’s election to be an S corporation
will terminate, in accordance with Section 1362(d) of the Internal Revenue Code
of 1986, as amended (the “Code”) as a result of the merger of a wholly-owned
subsidiary of Holdco with and into the Company with the Company becoming a
wholly-owned subsidiary of Holdco (the “Restructuring”);

 

WHEREAS, Interface was an S corporation prior to the contribution of 100% of the
total outstanding stock of Interface to the Company pursuant to the Contribution
Agreement, dated as of July 29, 2004, among Sheldon G. Adelson and the Company
(the “Interface Contribution”);

 

WHEREAS, from and after the date of the Interface Contribution, Interface has
elected to be treated as a Qualified Subchapter S Subsidiary (a “QSub”) for
federal income tax purposes;

 

WHEREAS, it is anticipated that Interface’s QSub election will terminate, in
accordance with Treasury Regulation §1.1361-5(a), as a result of the
Restructuring;

 

WHEREAS, Holdco contemplates a public offering (the “Offering”) of its stock;

 

WHEREAS, it is anticipated that the Restructuring will occur prior to and in
contemplation of the Offering;

 

WHEREAS, the closing of the Restructuring is a condition to the effectiveness of
this Agreement;

 



--------------------------------------------------------------------------------

WHEREAS, in connection with the Offering, the Company and Stockholders wish to
provide for certain indemnification with respect to the prior status of the
Company and Interface as S corporations.

 

NOW THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intended to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions. The following terms as used herein have the following meanings:

 

“Applicable Tax Percentage” means the highest aggregate effective marginal rate
of federal, state and local income tax or, when applicable, alternative minimum
tax, to which any Stockholder subject to the highest marginal rate of tax would
be subject in the relevant taxable period of determination, taking into account
only that Stockholder’s share of income and deductions attributable to their
interest in the Company and/or Interface, as applicable, during such relevant
taxable period. For the avoidance of doubt, the determination of the Applicable
Tax Percentage shall take into account any difference in the applicable rate of
federal, state and local income tax attributable to the character each relevant
income item (such as capital gain as opposed to ordinary income).

 

“Final Determination” means a settlement, compromise or other agreement with the
Internal Revenue Service or the relevant state or local Governmental
Authorities, whether contained in an Internal Revenue Service Form 870 or other
comparable form, or otherwise, or such procedurally later event, such as a
closing agreement with the Internal Revenue Service or the relevant state and
local Governmental Authorities, an agreement contained in Internal Revenue
Service Form 870AD or other comparable form, an agreement that constitutes a
determination under Section 1313(a)(4) of the Code, a deficiency notice with
respect to which the period for filing a petition with the Tax Court or the
relevant state or local tribunal has expired or a decision of any court of
competent jurisdiction that is not subject to appeal or as to which the time for
appeal has expired.

 

“Interface Adjustment” shall mean (i) any adjustment, pursuant to a Final
Determination, to any tax return of Interface for any particular S Taxable Year,
or (ii) the filing of an amended return for any particular S Taxable Year, in
each case that results in an increase in the net income of Interface
attributable to its interest in the Venetian (or results in a change in the
character of such income for tax purposes) and that is allocable to a
Stockholder for such S Taxable Year as determined by reference to the tax return
originally filed (or the most recent amended return filed) by the Company and/or
Interface, as applicable, for such S Taxable Year.

 

2



--------------------------------------------------------------------------------

“LVSI Adjustment” shall mean (i) any adjustment, pursuant to a Final
Determination, to any tax return of the Company for any particular S Taxable
Year, or (ii) the filing of an amended return for any particular S Taxable Year,
in each case that results in an increase in the net income of the Company (or
results in a change in the character of such income for tax purposes) that is
allocable to a Stockholder for such S Taxable Year as determined by reference to
the tax return originally filed (or the most recent amended return filed) by the
Company for such S Taxable Year.

 

“S Corporation” shall have the meaning set forth in Section 1361(a)(1) of the
Code.

 

“S Taxable Year” shall mean, with respect to each of the Company and Interface,
any taxable period (or portion thereof) of such entity during which it was an S
corporation. For the avoidance of doubt, S Taxable Year shall not include any
taxable period (or portion thereof) of Interface during which it was a QSub.

 

“S Termination Year” means the taxable year of the Company that includes the
Termination Date.

 

“Short S Taxable Year” shall mean that portion of the S Termination Year
beginning on the first day of such taxable year and ending on the day
immediately preceding the Termination Date.

 

“Tax Loss” shall mean, with respect to any Stockholder for any particular
taxable period (or portion thereof), the excess, if any, of (x) the product of
(i) the net income of such Stockholder determined after taking into account any
applicable Interface Adjustment or LVSI Adjustment, as the case may be (but
determined without taking into account any other items of income, gain, loss,
deductions or other tax attributes of such Stockholder during such period or
available for use during such period), and (ii) the Applicable Tax Percentage
for such taxable period (or portion thereof) determined after taking into
account any changes in the character of the net income of Interface or the
Company, as the case may be, pursuant to an Interface Adjustment or an LVSI
Adjustment, over (y) the product of (iii) the net income of such Stockholder
determined without taking into account such Interface Adjustment or LVSI
Adjustment (and determined without taking into account any other items of
income, gain, loss, deductions or other tax attributes of such Stockholder
during such period or available for use during such period), and (iv) the
Applicable Tax Percentage for such taxable period (or portion thereof)
determined without taking into account such Interface Adjustment or LVSI
Adjustment; provided, however, that the computation of Tax Loss shall also take
into account the deductibility of state and local taxes for federal income tax
purposes. Tax Losses shall also include any interest and penalties attributable
to the excess of (x) over (y) described above. For the avoidance of doubt, if
during any particular taxable period the amounts described in (y) equal or
exceed the amounts described in (x), the Stockholder shall be deemed to have no
Tax Loss with respect to such Interface Adjustment or LVSI Adjustment for such
taxable period.

 

3



--------------------------------------------------------------------------------

“Taxing Authority” means the IRS or any comparable state, local or foreign
taxing authority.

 

“Termination Date” means the date on which the S Corporation status of the
Company will terminate as a result of the Company becoming a member of Holdco’s
consolidated group in accordance with Treasury Regulation
§1.1502-76(b)(1)(ii)(A).

 

ARTICLE II

 

OBLIGATIONS

 

2.1 Company Indemnification of Stockholders for LVSI Income. On or before March
31, 2005, the Company shall make a payment to each Stockholder equal to the
excess of (i) the product of (x) the Applicable Tax Percentage and (y) the net
income of the Company as determined by reference to the Company’s Internal
Revenue Service Form 1120S the Short S Taxable Year, over (ii) any prior
distributions made to such Stockholder by the Company with respect to such net
income.

 

2.2 Company’s Indemnification of Stockholders for LVSI Adjustments. In the event
of an LVSI Adjustment, the Company hereby agrees to pay to each of the
Stockholders an amount equal to such Stockholder’s Tax Loss attributable to such
LVSI Adjustment. With respect to states in which the Company has previously
filed composite returns including a Stockholder, the foregoing obligation shall
be accomplished by the Company, as necessary, re-filing the composite returns
and paying directly any additional amounts owed.

 

2.3 Company’s Indemnification of Stockholders for Interface Adjustments. In the
event of an Interface Adjustment, the Company hereby agrees to pay to each of
the Stockholders an amount equal to such Stockholder’s Tax Loss attributable to
such Interface Adjustment. With respect to states in which Interface has
previously filed composite returns including a Stockholder, the foregoing
obligation shall be accomplished by Interface, as necessary, re-filing the
composite returns and paying directly any additional amounts owed.

 

2.4 Gross Up for Additional Tax. In the event that any amounts paid to a
Stockholder pursuant to Sections 2.1, 2.2, 2.3 or 3.1 are determined, pursuant
to a Final Determination, to constitute taxable income to a Stockholder for
federal, state or local tax purposes, the Company hereby agrees to increase any
payment to such Stockholder to the extent necessary to ensure that, after taking
into account any income taxes attributable to the receipt of such amounts
(including, without limitation, any income taxes attributable additional amounts
paid to a Stockholder pursuant to this Section 2.4), the Stockholder shall have
received a net sum equal to what such Stockholder would have received if the
amounts payable pursuant to this Article 2 or Section 3.1 were not treated as
taxable income to such Stockholder for federal, state or local tax purposes, as
applicable.

 

4



--------------------------------------------------------------------------------

2.5 Payment. Any payment required to be made pursuant to this Agreement shall be
paid within thirty (30) days after receipt of written notice from the
Stockholder that a payment is due hereunder.

 

ARTICLE III

 

CONTESTS/COOPERATION

 

3.1 Cooperation. If, in the course of any audit or other administrative
proceeding relating to a tax return of a Stockholder, Interface, the Company, or
the Venetian, as the case may be, any Taxing Authority proposes any adjustment
that, if determined pursuant to a Final Determination, would constitute an
Interface Adjustment or an LVSI Adjustment (a “Proposed Adjustment”), the
Stockholder, Interface, the Company or the Venetian, as applicable, will provide
notice of such Proposed Adjustment to the other relevant parties hereto. The
parties shall make available to each other, as reasonably requested, and to any
Taxing Authority all information, records or documents relating to any liability
for taxes covered by this Agreement and shall preserve such information, records
and documents until the expiration of any applicable statute of limitations or
extensions thereof. The Company shall reimburse the Stockholders for all
reasonable out-of-pocket costs incurred in producing such information. In the
case of any Proposed Adjustment in connection with the audit or other
administrative proceeding relating to a tax return of any Stockholder, if such
Stockholder elects to pay the tax associated with such Proposed Adjustment and
pursue a refund of such amount in the forum of the Stockholder’s choice, the
Company shall, promptly after receiving written notice thereof from the
Stockholder, pay an amount to such Stockholder equal to the amount that would be
payable by the Company to such Stockholder pursuant to Article 2 hereof if the
Proposed Adjustment was an Interface Adjustment or an LVSI Adjustment pursuant
to a Final Determination; provided, however, that if (x) there is a Final
Determination that the Interface Adjustment or the LVSI Adjustment, as the case
may be, is less than the Proposed Adjustment, the Stockholder shall promptly
refund any such difference to the Company on an after tax basis, or (y) there is
a Final Determination that the Interface Adjustment or the LVSI Adjustment is
greater than the Proposed Adjustment, the Company shall promptly pay to the
Stockholder an amount equal to such excess in a manner consistent with Article
2. The Stockholder, Interface, the Company or the Venetian, as applicable, shall
promptly provide the other relevant parties hereto with a copy of any official
document evidencing a Final Determination. Holdco shall cause Interface, the
Company and the Venetian to perform their respective obligations under this
Section 3.1 and shall provide such assistance to any Stockholder as may be
reasonably requested by such Stockholder.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1 Counterparts. This Agreement may be executed in several counterparts, each
of which, when executed, shall be deemed to be an original, but all of

 

5



--------------------------------------------------------------------------------

which counterparts collectively shall constitute a single instrument
representing the agreement among the parties hereto.

 

4.2 Construction of Terms. Nothing herein expressed or implied is intended, or
shall be construed, to confer upon or give any person, firm or corporation,
other than the parties hereto and their respective successors and permitted
assigns, any rights or remedies under or by reason of this Agreement.

 

4.3 Governing Law. This Agreement and the legal relations between the parties
hereto shall be governed by and construed in accordance with the substantive
laws of the state of New York without regard to any choice of law rules of such
state.

 

4.4 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a writing executed by all the parties hereto.

 

4.5 Assignment. Except by operation of law or in connection with the sale of all
or substantially all the assets of a party, this Agreement shall not be
assignable, in whole or in part, directly or indirectly, by the Stockholders
without the written consent of the Company or by the Company without written
consent of the Stockholders. Any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void. The provisions
of this Agreement shall be binding upon and inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns.

 

4.6 Interpretation. The title, article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties, and shall not in any way affect the meaning or interpretation of
this Agreement.

 

4.7 Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be illegal, invalid or unenforceable in any respect,
the same shall not in any respect affect the validity, legality or
enforceability of the remainder of this Agreement, and the parties shall use
their best efforts to replace such illegal, invalid or unenforceable provision
with an enforceable provision approximating, to the extent possible, the
original intent of the parties.

 

4.8 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect to the subject matter contained
herein. There are no representations, promises, warranties, covenants or
undertakings other than those expressly sat forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

4.9 Further Assurances. Subject to the provisions of this Agreement, the parties
shall acknowledge such other instruments and documents and take all other
actions that may be reasonably required in order to effectuate the purposes of
this Agreement.

 

6



--------------------------------------------------------------------------------

4.10 Waivers, Etc. No failure or delay on the part of any party in exercising
any power or right under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power or any
abandonment or discontinuance of steps to enforce such right or power preclude
any other or further exercise thereof or the exercise of any other right or
power. No waiver of any provision of this Agreement nor consent to any departure
by the parties therefrom shall in any event be effective unless it shall be in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given.

 

4.11 Set-off. All payments to be made by the Company under this Agreement shall
be made without set-off, counterclaim or withholding, all of which are expressly
waived.

 

4.12 Change of Law. If, due to any change in applicable law or regulations or
the interpretation thereof by any court or other governing body having
jurisdiction subsequent to the date of this Agreement, performance of any
provision of this Agreement shall be impracticable or impossible, the parties
shall use their best efforts to find an alternative means to achieve the same or
substantially the same results as are contemplated by such provision.

 

4.13 Notices. All notices under this Agreement shall be validly given if in
writing and delivered personally or sent by registered mail, postage prepaid to
the Company at:

 

Las Vegas Sands Corp.

3355 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Telephone: (702) 414-4409

 

or at such other address as any party may, from time to time, designate in a
written notice given in a like manner. Notice given by mail shall be deemed
delivered five calendar days after the date mailed.

 

(Remainder of this page is intentionally left blank)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

LAS VEGAS SANDS, INC. By:   /s/    ROBERT G. GOLDSTEIN            

Name:

  Robert G. Goldstein    

Title:

  Senior Vice President

 

LAS VEGAS SANDS CORP. By:   /s/    ROBERT G. GOLDSTEIN            

Name:

  Robert G. Goldstein    

Title:

  Senior Vice President

 

VENETIAN CASINO RESORT, LLC

By Las Vegas Sands, Inc.

    By:   /s/    ROBERT G. GOLDSTEIN            

Name:

  Robert G. Goldstein    

Title:

  Senior Vice President

 

INTERFACE GROUP HOLDING COMPANY, INC. By:   /s/    STEPHEN J. O’CONNOR          
 

Name:

  Stephen J. O’Connor    

Title:

  Chief Financial Officer

 

STOCKHOLDERS OF LAS VEGAS SANDS, INC. /s/    SHELDON G. ADELSON         Sheldon
G. Adelson /s/    WILLIAM P. WEIDNER         William P. Weidner

 

8



--------------------------------------------------------------------------------

/s/    BRADLEY H. STONE         Bradley H. Stone /s/    ROBERT G.
GOLDSTEIN         Robert G. Goldstein

 

SHELDON G. ADELSON 2002

REMAINDER TRUST

By:   /s/    CHARLES D. FORMAN             Charles D. Forman     Trustee By:  
/s/    MIRIAM ADELSON             Miriam Adelson     Trustee

 

SHELDON G. ADELSON 2002 FOUR YEAR

LVSI ANNUITY TRUST

By:   /s/    CHARLES D. FORMAN             Charles D. Forman     Trustee By:  
/s/    SHELDON G. ADELSON             Sheldon G. Adelson     Trustee

 

SHELDON G. ADELSON 2004 TWO YEAR

LVSI ANNUITY TRUST

By:   /s/    CHARLES D. FORMAN             Charles D. Forman     Trustee By:  
/s/    SHELDON G. ADELSON             Sheldon G. Adelson     Trustee

 

9



--------------------------------------------------------------------------------

IRREVOCABLE TRUST OF WILLIAM P. WEIDNER By:   /s/    BRADLEY H. STONE          
  Bradley H. Stone     Trustee

 

THE STONE CREST TRUST By:   /s/    WILLIAM P. WEIDNER             William P.
Weidner     Trustee

 

THE ROBERT G. GOLDSTEIN GRANTOR RETAINED ANNUITY TRUST By:   /s/    BRADLEY H.
STONE             Bradley H. Stone     Trustee

 

/s/    DAVID FRIEDMAN         David Friedman

 

/s/    CHARLES D. FORMAN         Charles D. Forman

 

/s/    HARRY D. MILTENBERGER         Harry D. Miltenberger

 

/s/    RICHARD HELLER         Richard Heller

 

/s/    STUART MASON         Stuart Mason

 

10



--------------------------------------------------------------------------------

/s/    JACK BRAMAN         Jack Braman

 

FORMER STOCKHOLDER OF INTERFACE GROUP HOLDING COMPANY, INC. /s/    SHELDON G.
ADELSON         Sheldon G. Adelson

 

11